DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17510443, filed 10/26/2021 claims foreign priority to 2020-186752, filed 11/09/2020. 
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 10/26/2021 and 02/14/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 10296266) in view of Takigawa (US 2019/0250865).
Regarding claim 1, Sako discloses printing system including an information processing device (fig. 5 item 101, client terminal), a printing device (fig. 5 item 100, printing apparatus), and a service providing device (fig. 1 item 102, cloud-based printing service) that provides a printing service (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, col. 5 lines 63-67, col. 6 lines 1-3), the information processing device (fig. 5 item 101, client terminal) comprising at least one memory that stores a set of instructions (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, would be obvious to include at least one memory that stores a set of instructions, col. 5 lines 63-67, col. 6 lines 1-3); and 
at least one processor that executes the instructions, the instructions, when executed, causing the information processing device (fig. 5 item 101, client terminal) to perform operations comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, would be obvious to include at least one processor that executes the instructions, the instructions, when executed, causing the information processing device to perform operations comprising, col. 5 lines 63-67, col. 6 lines 1-3): 
for one printing device or each one of a plurality of printing devices to be registered (when client terminal 101 user transmits cloud-based printing service registration request 111 to printing apparatus 100, at least one printing apparatus 100 is registered, col. 6 lines 1-34), 
acquiring device information from the printing device (user of client terminal 101 receives a unique printer ID (device information) from the printing apparatus 100, col. 6 lines 1-34); 
transmitting the device information acquired to the service providing device and registering the device information acquired (client terminal 101 transmits unique printer ID (device information) to cloud-based printing service102 and registers printing apparatus 100, col. 6 lines 1-34); 
receiving registration information, from the service providing device, for the printing device registered to access the service providing device (user of client terminal 101 receives registration response information from cloud-based printing service 102 for accessing cloud-based printing service, col. 6 lines 1-63); 
transmitting the registration information received to the printing device and storing the registration information received (user of client terminal 101 transmits registration information to printing apparatus 100 and stores registration information, col. 6 lines 1-63); and 
Sako does not specifically disclose concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information.
However, Takigawa specifically teaches concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information (acquire a print job selected by the user terminal and printing job stored by server using its registration information and MFP registered with server, [0028]-[0042], [0075]-[0089]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sako with concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information of Takigawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve pull printing system, (Takigawa, [0003])

Regarding claim 2, Sako discloses information processing device (fig. 5 item 101, client terminal) that communicates with a printing device (fig. 5 item 100, printing apparatus) and a service providing device (fig. 1 item 102, cloud -based printing service), the information processing device (fig. 5 item 101, client terminal) comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, col. 5 lines 63-67, col. 6 lines 1-3) 
at least one memory that stores a set of instructions (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, would be obvious to include at least one memory that stores a set of instructions, col. 5 lines 63-67, col. 6 lines 1-3); and 
at least one processor that executes the instructions, the instructions, when executed, causing the information processing device to perform operations comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, would be obvious to include at least one processor that executes the instructions, the instructions, when executed, causing the information processing device to perform operations comprising, col. 5 lines 63-67, col. 6 lines 1-3): 
for one printing device or each one of a plurality of printing devices to be registered (when client terminal 101 user transmits cloud-based printing service registration request 111 to printing apparatus 100, at least one printing apparatus 100 is registered, col. 6 lines 1-34),
acquiring device information from the printing device (user of client terminal 101 receives a unique printer ID (device information) from the printing apparatus 100, col. 6 lines 1-34);
transmitting the device information acquired to the service providing device and registering the device information acquired (client terminal 101 transmits unique printer ID (device information) to cloud-based printing service102 and registers printing apparatus 100, col. 6 lines 1-34); 
receiving registration information, from the service providing device, for the printing device registered to access the service providing device (user of client terminal 101 receives registration response information from cloud-based printing service 102 for accessing cloud-based printing service, col. 6 lines 1-63); 
transmitting the registration information received to the printing device and storing the registration information received (user of client terminal 101 transmits registration information to printing apparatus 100 and stores registration information, col. 6 lines 1-63); and 
Sako does not specifically disclose concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information.
However, Takigawa specifically teaches concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information (acquire a print job selected by the user terminal and printing job stored by server using its registration information and MFP registered with server, [0028]-[0042], [0075]-[0089]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sako with concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information of Takigawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve pull printing system, (Takigawa, [0003])

Regarding claim 3, Sako discloses control method for controlling an information processing device (fig. 5 item 101, client terminal) that communicates with a printing device (fig. 5 item 100, printing apparatus) and a service providing device (fig. 1 item 102, cloud -based printing service), the control method comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the control method comprising, col. 5 lines 63-67, col. 6 lines 1-3): 
for one printing device or each one of a plurality of printing devices to be registered (when client terminal 101 user transmits cloud-based printing service registration request 111 to printing apparatus 100, at least one printing apparatus 100 is registered, col. 6 lines 1-34), 
acquiring device information from the printing device (user of client terminal 101 receives a unique printer ID (device information) from the printing apparatus 100, col. 6 lines 1-34); 
transmitting the device information acquired to the service providing device and registering the device information acquired (client terminal 101 transmits unique printer ID (device information) to cloud-based printing service102 and registers printing apparatus 100, col. 6 lines 1-34); 	
receiving registration information, from the service providing device, for the printing device registered to access the service providing device (user of client terminal 101 receives registration response information from cloud-based printing service 102 for accessing cloud-based printing service, col. 6 lines 1-63); 
transmitting the registration information received to the printing device and storing the registration information received (user of client terminal 101 transmits registration information to printing apparatus 100 and stores registration information, col. 6 lines 1-63); and 
Sako does not specifically disclose concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information.
However, Takigawa specifically teaches concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information (acquire a print job selected by the user terminal and printing job stored by server using its registration information and MFP registered with server, [0028]-[0042], [0075]-[0089]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sako with concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information of Takigawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve pull printing system, (Takigawa, [0003])

Regarding claim 4, Sako discloses control method (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the control method comprising, col. 5 lines 63-67, col. 6 lines 1-3), wherein 
the device information includes a device ID of the printing device and a certificate signing request for certifying validity of a public key corresponding to a private key used by the printing device (device information includes a device ID of the printing device and a password signing request for certifying validity of a public key corresponding to a private key used by the printing device, col. 6 lines 1-34).

Regarding claim 5, Sako discloses control method (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the control method comprising, col. 5 lines 63-67, col. 6 lines 1-3), wherein 
the registration information includes a cloud device ID assigned to the printing device by the service providing device, an address for accessing the service providing device, and a signed certificate corresponding to the certificate signing request (registration information includes a cloud device ID assigned to the printing device by the service providing device, a location for accessing the service providing device, and a signed password corresponding to the password signing request, col. 6 lines 1-40).

Regarding claim 6, Sako discloses control method, further comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the control method comprising, col. 5 lines 63-67, col. 6 lines 1-3)
entering a sharing setting for allowing a plurality of users to share the printing device (system is set such that users shares information history displayed on printer, col. 6 lines 1-54); 
for one printing device or each one of a plurality of printing devices to be registered, further transmitting the sharing setting to the service providing device, associating the sharing setting with the printing device, and storing the sharing setting (printer is registered, transmit shared information data, and stores sharing data, col. 6 lines 1-55); and 
Sako does not specifically disclose concept of via the service providing device, holding a print job of the plurality of users set via the sharing setting and allowing the printing device associated with the print job to acquire the print job.
However, Takigawa specifically teaches concept of via the service providing device, holding a print job of the plurality of users set via the sharing setting and allowing the printing device associated with the print job to acquire the print job (acquire a print job selected by the user terminal and printing job stored by server using its registration information and MFP registered with server, [0028]-[0042], [0075]-[0089])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sako with concept of via the service providing device, holding a print job of the plurality of users set via the sharing setting and allowing the printing device associated with the print job to acquire the print job of Takigawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve pull printing system, (Takigawa, [0003])

Regarding claim 7, Sako discloses control method (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the control method comprising, col. 5 lines 63-67, col. 6 lines 1-3), wherein 
the sharing setting includes whether sharing is on or off and sharing members (printer is on in order to be registered, transmit shared information data, and stores sharing data, col. 6 lines 1-55).

Regarding claim 8, Sako discloses control method, further comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the control method comprising, col. 5 lines 63-67, col. 6 lines 1-3)
entering a name for the printing device (entering a user name for the printing device, col. 6 lines 1-37); and 
for one printing device or each one of a plurality of printing devices to be registered, further transmitting the name to the service providing device and registering the name as a new name for the printing device (for printer is to be registered, transmitting the name to server and registering the name as a new name for the printing device, col. 6 lines 1-37).

Regarding claim 9, Sako discloses non-transitory computer-readable medium stored in one or more programs, the one or more programs, when executed by a computer able to communicate with a printing device (fig. 5 item 100, printing apparatus) and a service providing device (fig. 1 item 102, cloud -based printing service), causes the computer to (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, would be obvious to include non-transitory computer-readable medium stored in one or more programs, the one or more programs, when executed by a computer able to communicate with a printing device, col. 5 lines 63-67, col. 6 lines 1-3): 
for one printing device or each one of a plurality of printing devices to be registered (when client terminal 101 user transmits cloud-based printing service registration request 111 to printing apparatus 100, at least one printing apparatus 100 is registered, col. 6 lines 1-34), 
acquire device information from the printing device (user of client terminal 101 receives a unique printer ID (device information) from the printing apparatus 100, col. 6 lines 1-34); 
transmit the device information acquired to the service providing device and register the device information acquired (client terminal 101 transmits unique printer ID (device information) to cloud-based printing service102 and registers printing apparatus 100, col. 6 lines 1-34); 
receive registration information, from the service providing device, for the printing device registered to access the service providing device (user of client terminal 101 receives registration response information from cloud-based printing service 102 for accessing cloud-based printing service, col. 6 lines 1-63); 
transmit the registration information received to the printing device and store the registration information received (user of client terminal 101 transmits registration information to printing apparatus 100 and stores registration information, 1-63); and 
Sako does not specifically disclose concept of via the printing device registered with the service providing device, acquire and execute a print job held by the service providing device using the registration information.
However, Takigawa specifically teaches concept of via the printing device registered with the service providing device, acquire and execute a print job held by the service providing device using the registration information (acquire a print job selected by the user terminal and printing job stored by server using its registration information and MFP registered with server, [0028]-[0042], [0075]-[0089]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sako with concept of via the printing device registered with the service providing device, acquire and execute a print job held by the service providing device using the registration information of Takigawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve pull printing system, (Takigawa, [0003])

Regarding claim 10, Sako discloses printing device forming a printing system with an information processing device (fig. 5 item 101, client terminal) and a service providing device (fig. 1 item 102, cloud -based printing service) that providing a printing service, the printing device (fig. 5 item 100, printing apparatus) comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the printing apparatus comprising, col. 5 lines 63-67, col. 6 lines 1-3)
at least one memory that stores a set of instructions (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, the printing apparatus comprising, would be obvious to include at least one memory that stores a set of instructions, col. 5 lines 63-67, col. 6 lines 1-3); and 
at least one processor that executes the instructions, the instructions, when executed, causing the printing device to perform operations comprising (fig. 5, terminal 101, printing apparatus 100 and cloud-based printing service 102 are used for printing service, would be obvious to include at least one processor that executes the instructions, the instructions, when executed, causing the printing device to perform operations comprising, col. 5 lines 63-67, col. 6 lines 1-3): 
transmitting device information in response to a request from the information processing device (client terminal 101 transmits unique printer ID (device information) to cloud-based printing service102 and registers printing apparatus 100, col. 6 lines 1-34); 
receiving registration information from the information processing device and storing the registration information (user of client terminal 101 transmits registration information to printing apparatus 100 and stores registration information, 1-63); and 
Sako does not specifically disclose concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information.
However, Takigawa specifically teaches concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information (acquire a print job selected by the user terminal and printing job stored by server using its registration information and MFP registered with server, [0028]-[0042], [0075]-[0089]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sako with concept of via the printing device registered with the service providing device, acquiring and executing a print job held by the service providing device using the registration information of Takigawa.  One of ordinary skill in the art would have been motivated to make this modification in order to improve pull printing system, (Takigawa, [0003])

Regarding claim 11, Sako discloses printing device (fig. 5 item 100, printing apparatus), wherein 
the device information includes a device ID of the printing device and a certificate signing request for certifying validity of a public key corresponding to a private key used by the printing device (device information includes a device ID of the printing device and a password signing request for certifying validity of a public key corresponding to a private key used by the printing device, col. 6 lines 1-34).

Regarding claim 12, Sako discloses printing device (fig. 5 item 100, printing apparatus), wherein 
the registration information includes a cloud device ID assigned to the printing device by the service providing device, an address for accessing the service providing device, and a signed certificate corresponding to the certificate signing request (registration information includes a cloud device ID assigned to the printing device by the service providing device, a location for accessing the service providing device, and a signed password corresponding to the password signing request, col. 6 lines 1-40).

Regarding claim 13, Sako discloses printing device (fig. 5 item 100, printing apparatus), wherein 
the operations further comprise (registration information includes a cloud device ID assigned to the printing device by the service providing device, a location for accessing the service providing device, and a signed password corresponding to the password signing request, col. 6 lines 1-40).
 executing an automatic registration web service, transmitting the device information to the information processing device via the automatic registration web service, receiving and storing the registration information, and ending the automatic registration web service (registering via internet to transmit device information to the client terminal via the internet registration, receiving and storing the registration information, and ending internet registration, col. 6 lines 1-34, col. 7 lines 1-20).

Regarding claim 14, Sako discloses printing device (fig. 5 item 100, printing apparatus), wherein 
the operations further comprise (registration information includes a cloud device ID assigned to the printing device by the service providing device, a location for accessing the service providing device, and a signed password corresponding to the password signing request, col. 6 lines 1-40).
in a case where Internet Printing Protocol (IPP) is supported, when the automatic registration web service is started, if an IPP server is not active, the IPP server is activated (IPP server is activated when IPP protocol is supported when internet registration starts when IPP is not activated, col. 6 lines 1-45); 
the device information is transmitted to the IPP server (registering via internet to transmit device information to the client terminal via the internet registration, receiving and storing the registration information, and ending internet registration, col. 6 lines 1-34, col. 7 lines 1-20); and 
after the automatic registration web service ends, a state of the IPP server is returned to a state before the automatic registration web service started (after registering via internet to transmit device information to the client terminal via the internet registration, receiving and storing the registration information, and ending internet registration, system goes back to previous state, col. 6 lines 1-34, col. 7 lines 1-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677